UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RON KEITH MORRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:02-cr-00107-BR-1)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Keith Morrison, Appellant Pro Se.     Thomas Gray Walker,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ron Keith Morrison appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual.         We affirm.

             The district court properly concluded that it lacked

authority    to    grant     a    sentence       reduction         under    §    3582(c)(2)

because Morrison’s Guidelines range was driven by his career

offender     designation         and   not       the     crack      cocaine      Guidelines

provisions.       See United States v. Munn, 595 F.3d 183, 187 (4th

Cir. 2010).

             To the extent that Morrison challenges the continued

viability    of    that    designation,          such    a    claim    is    not   properly

pursued in a § 3582(c)(2) motion.                      See Dillon v. United States,

560   U.S.   817    (2010)       (explaining       that      §     3582(c)(2)      does   not

authorize full resentencing, but permits sentence reduction only

within narrow bounds established by the Sentencing Commission).

             Accordingly,        we    affirm     the     district        court’s    order.

See United States v. Morrison, No. 7:02-cr-00107-BR-1 (E.D.N.C.

May 29, 2014).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court    and    argument       would       not    aid    the   decisional

process.

                                                                                   AFFIRMED

                                             2